684 S.E.2d 441 (2009)
363 N.C. 661
STATE of North Carolina
v.
Ronnie Eugene SIMPSON.
No. 368P09.
Supreme Court of North Carolina.
September 15, 2009.
Ronnie Simpson, Pro Se.
Dahr Joseph Tanoury, Assistant Attorney General, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 4th of September 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
Denied by order of the Court in Conference this the 15th of September 2009.